Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Berrett (US 7,937,877).  In regards to claim 1, Barrett (Fig 2) discloses a firearm comprising: a frame having opposed left and right shell portions; the left and right shell portions configured to separably connect to each other in a connected condition; when in the connected condition, the frame defining an internal space configured to receive a reciprocating bolt, have a barrel connection facility, and have a trigger connection facility (Fig 4); when in the connected condition, the frame being an elongated body having a left side panel having upper and lower edges and an opposed right side panel having upper and lower edges; each of the left and right shell portions having a top span extending laterally from the associated side panel toward a corresponding opposed top span, the top spans having respective free ends having respective top span mating facilities configured to mate with each other; each of the left and right shell portions having a bottom span extending laterally from the associated side panel toward a corresponding opposed bottom span, the bottom spans having respective free ends having respective bottom span mating facilities configured to mate with each other.  Barrett does not show, however, that the top and bottom span mating facilities each having a sliding interface.  Additionally, there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify Barrett in such a manner.
In regards to claim 11, Barrett (Fig 2) discloses a firearm comprising: a frame having opposed interconnectable left and right shell portions that when connected have a barrel connection facility and define a space configured to receive a reciprocating bolt in alignment with the barrel connection facility; the left shell portion having a left mounting facility; the right shell portion having a right mounting facility.  Barrett does not show, however, that the left mounting facility and right mounting facility comprising a sliding interface operable when connected to prevent relative movement of the left shell portion and the right shell portion except in a single sliding direction.  Additionally, there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify Barrett in such a manner.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641